Citation Nr: 0308563	
Decision Date: 05/06/03    Archive Date: 05/15/03	

DOCKET NO.  94-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal in 
August 1996 and September 1998.


FINDING OF FACT

Bronchitis was first manifest during the veteran's active 
service.


CONCLUSION OF LAW

Bronchitis was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, evidentiary development under the VCAA, and the 
reasons for the denial of his claim.  In essence, the matter 
of "which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that an impression of 
bronchitis was given in January 1955 and November 1970.

The report of a June 1993 VA pulmonary examination reflects 
an impression that includes chronic obstructive pulmonary 
disease with recurrent bronchitis.

The report of a December 1996 VA pulmonary examination 
reflects that the veteran had chronic active lung disease.

The report of an August 1999 VA pulmonary examination 
reflects diagnoses that include chronic bronchitis.  The 
examiner indicated that the veteran's chronic bronchitis was 
due to his chronic obstructive pulmonary disease and that the 
pulmonary symptoms he was treated for while in service were 
most likely related to his developing chronic obstructive 
pulmonary disease and related bronchitis.

With consideration that the veteran was indicated to have 
bronchitis during his active service and competent medical 
evidence indicating that he currently has bronchitis, as well 
as competent medical evidence indicating that pulmonary 
symptoms the veteran was treated for in service were most 
likely related to his developing chronic obstructive 
pulmonary disease and related bronchitis, the Board concludes 
that it is at least as likely as not that the veteran's 
currently manifested bronchitis was first manifested during 
his active service.  In resolving all doubt in the veteran's 
behalf, service connection for bronchitis is warranted.


ORDER

Service connection for bronchitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

